Case: 6:17-cr-00036-CHB-HAI Doc #: 278 Filed: 02/09/21 Page: 1 of 2 - Page ID#: 4927

Eastern District of Kentucky
IN THE UNITED STATES DISTRICT COURT FILE D

FOR THE EASTERN DISTRICT OF KENTUCKY

SOUTHERN DIVISION FEB -9 2094
LONDON
aa
UNITED STATES OF AMERICA, : CLERK U.S, DISTRICN SOURT
Plaintiff-Appellee, : CASE NO. 6:17-cr-00036-CHB-HAI
v. : JUDGE BOOM

RODNEY SCOTT PHELPS,

Defendant-Appellant.

 

DEFENDANT-APPELLANT’S RESPONSE
TO GOVERNMENT’S MOTIONS FOR ORDER
TO ALLOW CLERK TO PROVIDE SEALED DOCUMENTS TO UNITED STATES

 

Defendant+Appellant Rodney Scott Phelps, through appellate counsel, and pursuant to the
Order filed February 3, 2021 (ECF No. 277, Order, Page{[D#4926) submits no objection to the
Government’s motions requesting sealed documents. (ECF No. 275, Motion, PageID#4920-21;
ECF No. 276, Motion, PageID#4923-24)

Respectfully submitted,

Pile gcstte—/ po wt, CDeeesise

Kort Gatterdam (0040434)
CARPENTER LIPPS & LELAND LLP
280 Plaza, Suite 1300

280 North High Street

Columbus, Ohio 43215

Telephone: (614) 365-4100

Facsimile: (614) 365-9145

E-mail: gatterdam@carpenterlipps.com

Counsel for Defendant-Appellant

 
«_«. “ Case: 6:17-cr-00036-CHB-HAI Doc #: 278 Filed: 02/09/21 Page: 2 of 2 - Page ID#: 4928

CERTIFICATE OF SERVICE
I certify that a copy of the foregoing was served by first class U.S. mail, postage prepaid,

this February 8, 2021, upon:

Charles P. Wisdom, Jr.
Kathryn M. Anderson
Kenneth Taylor
Assistant U.S. Attorneys
Office of the U.S. Attorney
260 W. Vine Street, Suite 300

Lexington, KY 40507 Rat: f € Sees
hail : eS

Kort Gatterdam v

050-1427-820303

 
